Citation Nr: 0639330	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a compensable disability rating for post-
operative residuals of a removal of lipoma from the right 
medial thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from February 1952 to February 
1956 and from January 1957 to January 1961.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that in the June 2001 rating decision, the RO 
also continued a 10 percent rating for a right ankle 
disability.  In an notice of disagreement dated August 2001, 
the veteran expressed disagreement with the decision only as 
it pertained to the issues on appeal above.  As a result, the 
RO issued an October 2001 statement of the case on these 
issues only.  In his substantive appeal, the veteran seems to 
have perfected only the issues discussed above.  Thus, the 
issue of an increased rating for an ankle disability was not 
perfected.  

The case returns to the Board following a remand to the RO in 
June 2004.  


FINDINGS OF FACT

1.  The competent medical evidence of record establishes a 
nexus between the veteran's right knee disorder and his 
period of active duty service.  

2.  The scar resulting from the removal of lipoma from the 
veteran's right medial thigh is not manifested by any 
disfigurement, poor nourishment or ulcerations, instability, 
objective pain on examination, or limitation of function of 
the affected part; the scarring covers less than 929 square 
centimeter.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).  

2.  The criteria for a compensable disability rating for scar 
resulting from the removal of lipoma from the veteran's right 
medial thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Knee Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases). 

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  

In this case, medical evidence shows a current diagnosis of 
right knee degenerative joint disease.  Service medical 
records indicate that the veteran underwent a lymphadenectomy 
in October 1952 to remove a large soft lipoma from his right 
thigh.  A clinical report dated January 1953 indicates that 
the veteran was diagnosed with chronic synovitis in his right 
knee due to irritation from the previously excised lipoma 
tumor adjacent to the knee joint.  In a July 2004 VA 
examination report, the staff physician opined that it was at 
least as likely as not that the veteran's degenerative joint 
disease manifested during service as noted in the 
lymphadenectomy report.  When asked to clarify her statement 
in August 2005, the staff physician opined that the synovitis 
diagnosed in 1953 did not result in his current degenerative 
joint disease, but that the synovitis did set the stage for 
accelerated osteoarthritis.  Although the veteran is already 
service connected for osteoarthritic changes in his right 
ankle, the staff physician opined that the right ankle 
disorder has nothing to do with the right knee disorder.  
Another VA examination was requested in August 2005, in which 
an orthopedic surgeon, after reviewing the veteran's entire 
claims folder and conducting a physical examination, opined 
that the synovitis noted in 1953 did not play any role in the 
veteran's current degenerative joint disease in the right 
knee.  Instead, the orthopedic surgeon found that it was at 
least as likely as not that an in-service fracture of the 
veteran's right ankle in July 1958, which required the 
veteran to be immobilized for a length of time in a leg cast, 
and a subsequent lymphadenectomy in 1977 caused the current 
right knee disorder.  There was no sign of current synovial 
hypertrophy or effusion in the either knee.  Based on the 
orthopedic surgeon's opinion that the veteran's current right 
knee disorder is at least as likely as not caused in part by 
his in-service right ankle fracture, the Board finds that the 
evidence supports service connection for a right knee 
disorder.  38 U.S.C.A. § 5107(b).  

Compensable Disability Rating for Post-Operative Residuals of 
a
Removal of Lipoma from the Right Medial Thigh

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has evaluated post-operative residuals of a removal of 
lipoma from the right medial thigh as noncompensable under 
Code 7805, other scars.  38 C.F.R. § 4.118.  However, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2006), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as scars.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Therefore, the Board will 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations.  However, the VA's Office of General Counsel 
determined in an opinion that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000).  

Prior to August 30, 2002, under Diagnostic Code (Code) 7805, 
scars were rated on limitation of function of the affected 
part.  As mentioned earlier, the veteran underwent 
lymphadenectomies in 1952 and 1977, resulting in two scars on 
his right thigh.  The veteran complains that he experiences 
pain and muscle fatigue in his right anterior thigh after 
walking short distances or prolonged sitting and alleges that 
the scar tissue restricts his ability to bend.  However, the 
July 2004 VA examiner found no limitation of joint motion as 
a result of his scars.  Furthermore, the examiner found that 
the 1952 lymphadenectomy did not cause any damage to the 
surrounding nerves, tendons, bones, or muscles.  Based on the 
above medical findings, a compensable rating under the 
previous version of Code 7805 is not warranted. 

Other applicable diagnostic codes under the previous criteria 
include Code 7803, which provided a 10 percent rating for a 
scar that was superficial, poorly nourished, with repeated 
ulceration.  Here, the August 2005 VA examination report does 
not indicate inflammation or elevation of the scar, keloid 
formation, or adherence to the underlying tissue.  Thus, this 
evidence does not warrant a compensable rating under the 
previous version of Code 7803.

Another applicable diagnostic code under the previous 
criteria, Code 7804, provided a 10 percent rating for a scar 
that was superficial, tender, and painful on objective 
demonstration.  The August 2005 VA examination noted that 
there is no tenderness or invagination of the scar.  This 
evidence does not warrant a compensable rating under the 
previous Code 7804.

As of the August 30, 2002 regulatory amendments, scars, other 
than those of the head, face, or neck, are to be rated under 
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805. The current 
Code 7805 was not revised as a result of the amended 
regulation.  Therefore, as previously discussed, the veteran 
is not entitled to a compensable rating under the current 
Code 7805 because there is no competent medical evidence 
suggesting that the scars cause limitation of function of the 
affected part. 

Other applicable diagnostic codes under the amended criteria 
include Code 7801, which provides a 10 percent rating for a 
deep scar, one that is associated with underlying soft tissue 
damage, or one that causes limitation of motion.  As noted, 
however, here there is no underlying tissue loss, no 
adherence to underlying tissue, and no limitation of motion 
due to the scars.  The criteria for a compensable rating 
under the current Code 7801 have not been met. 

The current Code 7802 provides a 10 percent rating for a scar 
that is superficial and does not cause limited motion, but 
covers an area of 144 square inches (929 square centimeters) 
or greater.  A superficial scar is one not associated with 
underlying soft tissue damage.  The August 2005 VA examiner 
found that the scar from the veteran's 1952 lymphadenectomy 
ran along the medial aspect of his thigh and knee and 
measured 19 centimeters in length.  The scar from his 1977 
lymphadenectomy is located on the anterior thigh and measures 
only 14 centimeters in length.  These findings do not 
approximate the criteria for a compensable rating under the 
current Code 7802. 

Under the current Code 7803, a 10 percent rating is assigned 
for a scar that is superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  None of the medical evidence 
of record here, however, shows that the scarring is unstable.  
This evidence does not warrant a compensable rating under the 
current Code 7803. 

Finally, the current Code 7804 provides a 10 percent rating 
for a scar that is superficial and painful on objective 
demonstration.  As noted, the August 2005 VA examiner noted 
that the veteran has no tenderness or invagination of the 
scar.  This evidence does not warrant a compensable rating 
under the current Code 7804. 

Based on the medical evidence of record, the veteran is not 
entitled to a compensable rating for the post-operative 
residuals of a removal of lipoma from the right medial thigh 
under either the previous or amended criteria.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against a compensable disability rating for post-operative 
residuals of a removal of lipoma from the right medial thigh.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Code 7805.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated March 2001 and July 
2004, as well as the October 2001 statement of the case and 
June 2003 and August 2005 supplemental statements of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the October 2001 statement of the 
case and June 2003 and August 2005  supplemental statements 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran was not specifically informed by the RO 
to provide all relevant evidence in his possession prior to 
the June 2001 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated July 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was not explicitly 
notified of what type of information and evidence was needed 
to substantiate his claim for an increased rating or the 
requirements for establishing an effective date for any award 
based on his claim.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, the veteran was provided with 
general information concerning the procedures involved with 
making claims for an increased rating and establishing an 
earlier effective date for any award based on those claims in 
the explanatory letters accompanying his various rating 
decisions and in his supplemental statements of the case. 

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as has been done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service records,, VA outpatient treatment records, 
private medical records, and multiple VA examinations.  The 
veteran provided additional medical records and opinions as 
well as lay evidence in the form of his own statements and 
testimony at his November 2002 DRO hearing.  As there is no 
indication or allegation that additional pertinent evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for a right knee disorder is granted.

A compensable disability rating for post-operative residuals 
of a removal of lipoma from the right medial thigh is denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


